 

Case 17-15260-RAM Doc85 Filed 06/11/19 Pagelof3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. tisb.uscourts.2ov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

[} Original Plan
[| Amended Plan (Indicate Ist, 2nd, ete. Amended, if applicable)
(@] 7th Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Walter Nuviola JOINT DEBTOR: CASE NO.: 17-15260 —
SS#: XXx-xx- 7006 SS#: XXX-XX-
To Debtors: Plans that do not comply with focal rules and judicial rulings may not be contirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

 

[| The valuation of a secured claim, set out in Section III, which may result ina ;

fon . ; y . [-] Included (@] Not included |

partial payment or no payment at all to the secured creditor , |
Avoidance ofa judicial lien or nonpossessory, nonpurchase-money security interest, set _ os :

. ore) ° P . P ° y y [-] Included [g] Notinehided |

out in Section TI] |

[|] Included [@] Not included |

Nonstandard provisions, set out in Section VIII
Il. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustec's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused

amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

1. $3,304.42 __formonths | to 23;

2. $5,390.26 for months 24 to 60 ;

 

 

B. DEBTOR(S)' ATTORNEY'S FEE: C] NONE EC] PRO BONO
Total Fees: $6000.00 Total Paid: $2000.00 Balance Due: $4000.00 :
Payable $173.91 ‘month (Months 1 to 23 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
$3,500 Chapter 13 Case, MMM $2500,

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation. |
I. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: ["] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

1. Creditor: Wells Fargo Bank

 

 

 

 

 

Address: PO Box 14411 Arrearage/ Payolfon Petition Date — $95,011.76
Des Mointes, LA 503 = ae
Des Mointes, [A 50306 Arrears Payment (Cure) ___$1.560.64  /month (Months 9 0 23.)
Last 4 Digits of Arrears Payment (Cure) — BNO35.19  fmonth (Months 24 ta 60) |
\c 3 5 . . 1
AccountNo.; 5366 Regular Payment (Maintain) A 1-B12.035 smonth (Months 1 tw 230) I
Regular Payment (Maintain) $2,353.05 /month (Months 24 tw 60.) |
= ef
Page [ of 3

 

LF-31 (rev. 10:3/17)
Case 17-15260-RAM Doc 85 Filed 06/11/19 Page 2of3

 

 

 

Debtor(s): Walter Nuviola Case number: 17-15260
Other:
[w] Real Property Check one below for Real Property:
(m|Principal Residence [| Escrow is included in the regular payments
[_ Other Real Property [_]The debtor(s) will pay [__]taxes | Jinsurance directly

Address of Collateral:

531 SWG1 Ave

Miami, FL 33144

[_] Personal Property/Vehicle
Description of Collateral:

B. VALUATION OF COLLATERAL: [Bi] NONE

C. LIEN AVOIDANCE [a] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.
[i] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
tom the Chapter 13 Trustee.
[-] NONE

(a) The debtor(s) elect to make payments directly to cach secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

 

 

 

 

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)

Alphera Financial 9780 2008 Ford F350

 

1Y. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. $507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [ig] NONE
B. INTERNAL REVENUE SERVICE: [7] NONE

 

 

Total Due: $12,349.00 Total Payment $0.00
Payable: $146.89 /month (Months | to 23)
Payable: $242.44 /month (Months 24 to 60 )

 

C. DOMESTIC SUPPORT OBLIGATION(S): [im] NONE
D. OTHER: [a] NONE
Vv, TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $320.56 /month (Months 24 to 60 )

Pay /month (Months to )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [i] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: — [i] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

VIL EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor’lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

fj] NONE
VII. INCOME TAX RETURNS AND REFUNDS: [] NONE

[@] Debtor(s) will not provide tax returns unless requested by any interested party pursuant to 11 U.S.C. § 521.

LF-31 (rev. 10/3/17) Page 2 of 3
Case 17-15260-RAM Doc85 Filed 06/11/19 Page 3of3

Debtor(s): Walter Nuviola
VII. NON-STANDARD PLAN PROVISIONS [im] NONE

PROPERTY OF THE ESTATE WILL VEST IN TITE DEBTOR(S) UPON PLAN CONFIRMATION,

| declare that the foregoing chapter [3 plan is true and correct under penalty of perjury.

 

 

/s/ Walter Nuviola Debtor 6/11/2019 Joint Debtor

Walter Nuviola Date Date
/s/ Ricardo Corona, Esq. 6/11/2019

Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and

order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII,

LF-31 (rev. 10/317) Page 3 of 3

Case number: 17-15260 _
